Citation Nr: 1428997	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of an injury of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for his service-connected right thumb disability.   

The Veteran testified before the undersigned Acting Veterans Law Judge in a Travel Board hearing in October 2009 in Montgomery, Alabama.  A transcript of that hearing is associated with the claims file. 

This appeal was previously before the Board in February 2010.  Due to the inadequacy of the medical examination, the Board remanded the claim to the RO to schedule a new orthopedic examination of the Veteran's thumb.  The examination, which was completed in May 2010 and the September 2011 addendum, satisfied the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case has now returned to the Board and is ready for adjudication.  

A claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Although the Veteran has made statements of how his right thumb disability affects his work, unemployability is not currently at issue.  The Veteran reports working as a pastor over the past 20 years, and continues to work in this profession.  He also noted in his 2009 hearing that the right thumb disability may cause unemployability sometime in the future.  Accordingly, the Board finds an implied TDIU claim is not of presently of record. 


The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Since the RO issued the most recent October 2011 Supplemental Statement of the Case, additional evidence consisting of lay statements from a friend, VA treatment records from December 2011 to October 2013, and a December 2013 VA Compensation and Pension Examination of the Veteran's shoulders was added to the claims file.  Although the lay statements were submitted with written waiver of initial RO consideration from the Veteran, the remaining documents did not contain such a waiver.   However, the Board finds evidence without waiver is not relevant to the current claim because it does not deal with any ongoing treatment of the Veteran's right thumb.  Instances where the right thumb is mentioned, such as treatment records from December 2011, September 2012 and December 2013,  the notations of record only discuss facts already of record.  For example, the December 2011 and September 2012 records document that the right thumb has been service-connected and that the Veteran has pain in his right thumb; these records provide no facts beyond those already established in the record.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board's adjudication of the claim.  38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

The Veteran's residuals of a right thumb injury are manifested by pain with movement, weakness, fatigability, poor hand grasp, and loss in range of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected residuals of an injury of the right thumb are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, DC 5299-5228 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a September 2006 notice, prior to the April 2008 rating decision now on appeal.  Also, the undersigned Acting Veterans Law Judge explained the elements of the claim and the type of evidence needed to support the claim at the 2009 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records and private treatment records are in the claims folder.  Additionally, VA provided the Veteran with examinations in March 2008 and in May 2010 with a September 2011 addendum. These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board acknowledges the inadequacies of the May 2008 examination, which were corrected in the May 2010 examination and September 2011 addendum.  Accordingly, the Board concludes that these examination reports cumulatively are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board finds that another examination is not warranted despite being more than four years old.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Since the last examination, the Veteran has not made any statements of record that indicate a worsening of his right thumb than is already of record.  Evidence submitted since the last examination includes a statement from a friend reiterating statements made by the Veteran regarding problems with griping with his right hand as well as symptoms of pain and numbness, facts already introduced by the Veteran earlier in the record.  Additionally, medical evidence does not demonstrate any additional treatment for the right thumb or additional complaints or symptoms of worsening, which would warrant another examination.  Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  

II.  Legal Criteria:  Increased Ratings 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Analysis:  Evaluating Thumb Injuries

The Veteran originally injured his right thumb during service when a heavy ammunition hit the Veteran's right thumb causing residual pain, numbness, loss of right hand grip, limited range of motion, stiffness, weakness and fatigability.  Although the rating schedule does not have a specific diagnostic code to account for residuals of a thumb injury, the RO evaluated this injury by analogy to limitation of motion of the thumb under Diagnostic Code 5228.  38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.20, 4.27.   

The Veteran's service connected residuals of the right thumb are currently rated at 10 percent due to limitation of motion in the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The next and highest rating of 20 percent is warranted when there is a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228.  The rating is the same whether the limitations affects a major or minor extremity.   

When a disability rating is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors described in 38 C.F.R. § 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The Board notes, however, that 38 C.F.R. § 4.40  does not require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).

Unlike 38 C.F.R. §§ 4.40 and 4.45, 38 C.F.R. § 4.59 directs VA to assign the minimum compensable rating for a joint disability whenever the joint is actually painful, unstable, or misaligned.  This directive to assign a minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain associated with arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).  The intent of the rating schedule is to recognize actually painful, unstable, or misaligned joints, due to healed injury, as productive of disability and thereby entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In evaluating the Veteran's residuals of right thumb injury, the Board finds that a higher rating of 20 percent is not presently warranted.  As discussed briefly above, the Veteran experiences pain, numbness, restricted movement, weakness, and fatigue in the right thumb.  He has reported these symptoms consistently prior to an since his December 2003 claim.  Additionally, the Veteran is right hand dominant, therefore, the injury has affected the Veteran's ability to write for prolonged periods, use a computer, use a hammer or a wrench to perform work around his home and his church, and fatigue of his left hand to over compensate for injured right hand.

The diagnostic code used to rate the Veteran's disability is dependent on the range of motion limitation of the affected thumb.  Since the Veteran's medical record largely recounts specific symptoms related to his right thumb rather than the measurements noted in the listing, VA scheduled the Veteran for two examinations in March 2008 and May 2010.   

The first examination held in March 2008 was deemed inadequate by the Board because it failed to explicitly document items required by the diagnostic code including the measurement of the gap between the thumb and the fingers, with the thumb attempting to oppose the fingers.  However, a subsequent examination completed in May 2010 measured the right thumb with a 2.5 cm gap, which is consistent with a 10 percent, rather than higher 20 percent rating.  Furthermore, range of motion testing revealed active motion on right palmar abduction of the thumb was 0 to 40 degrees (normal is 0-70 degrees), right radial abduction of the thumb was 0 to 45 degrees (normal is 0-70 degrees), right IP extension of the thumb was 0 to 35 degrees (normal is 0-20 degrees), and right IP flexion of the thumb was 0 to 30 degrees (normal is 0-80) with painful movement noted with each.  None of the other fingers were affected.  He was able to oppose fingertip to thumb for each of the other fingers (little, ring, long and index). 

Although movement was noted, the examination was sent back to the examiner for an addendum in September 2011.  The examiner noted that despite the Veteran's complaints of pain, there was no loss of motion following repetitive use due to that pain.  The examiner also noted fatigability, and weakness of the affected thumb, but found no clinical or radiological evidence of ankylosis, favorable or unfavorable, of the right thumb.  Based on the May 2010 examination with September 2011 addendum, the Board finds a 20 percent rating not presently warranted.  

The Board also considered whether a higher rating would be warranted under DeLuca.  The record notes the Veteran's decreased manual dexterity.  Despite, the Veteran's reported pain, weakness, and fatigability and moderate discomfort with movement, absence of objective evidence of flare-ups, incoordination, and additional functional loss of movement with repetitive motion, the Board is unable to provide the Veteran a rating in excess of 10 percent.  Essentially the evidence of record shows minor pain-related symptoms, combined with a 2.5 cm. gap that is at the lower end of what would be considered compensable under applicable diagnostic criteria.  This combined disability picture is entirely consistent with the assigned 10 percent evaluation.  
  
The Board also considered the applicability of other diagnostic codes, which would provide the Veteran with a higher rating including DC 5224 (ankylosis of the thumb).  However, since the there is no clinical or radiological evidence of ankylosis on any examination to date, this diagnostic code is inapplicable to the present claim.  

The Board also considered the availability of extraschedular consideration.  

IV. Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, it has the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations the Veteran's disability addressed above is specifically contemplated by the schedular criteria.  The rating criteria rely on limitations in range of motion of the thumb to account for the residual symptoms reported by the Veteran.  In taking into account the Veteran's pain, numbness and other symptoms, the range of motion of his right thumb is only restricted to a level equivalent to 10 percent disabling.  Even if the Board found the rating criteria did not capture all of the Veteran's symptoms including his inability to write for long periods, illegible hand writing, or to use a hammer, he still fails to meet the criteria for extraschedular consideration.  

As noted above, frequent hospitalizations and marked interference in employment are factors considered to be considered.  The Veteran has demonstrated neither.  The Veteran has never been hospitalized due to his right thumb per the record spanning from 2003 to 2011.  Additionally, the Veteran has worked as a pastor over the past 20 years.  Even though he reports difficulty writing out his sermons, he reports finding other ways to reduce the use of his right hand in order to continue his work as a pastor.  

For these foregoing reasons, referral of this case for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A rating in excess of 10 percent for service-connected residuals of an injury of the right thumb is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


